MINISTERIO DE ENERGIA Y MINAS

24

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con
Documento de Identidad Nacional N* 08767639, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N* 260, San Borja, Lima 41, a quien en adelante se denominará
el ESTADO; y de la otra parte la Compañía Minera Coimolache S.A. identificado con R.U.C
N* 20140688640, con domicilio en Jr. Luis N. Sáenz N” 447 — Jesús María, Lima,
debidamente representada por el señor Amado Rolando Yataco Medina, identificado con
Documento de Identidad Nacional N” 08734305, según poder inscrito en la Partida N”
11477429 de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA";

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF,

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N?
217-2007-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10 de mayo de 2007,
que designa al Ing. Oscar Alfredo Rodríguez Muñoz como Director General de Minería y la
Resolución Ministerial N” 166-2007-MEM/DM, publicada en el diario antes mencionado con
fecha 20 de abril de 2007, que aprueba la lista de bienes y servicios materia del presente
contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la Cláusula Segunda.

Lima, 24 de mayo de 2007.

- . Cia. A S.A.
CáLoa nave ' 2%
ESTADO PE! ANO] sm BL ANVERSIONISTA- >
E Tener
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Mineria
del Ministerio de Energía y Minas, Ing. Oscar Alfredo Rodríguez Muñoz, identificado con
Documento de Identidad Nacional N” 08767639, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará "EL ESTADO”; y,

(ii) Compañía Minera Coimolache S.A. identificada con R.U.C. N* 20140688640, con
domicilio en Jr. Luis N. Sáenz N” 447, Jesús María, Lima, representada por el señor Amado
Rolando Yataco Medina, Gerente General, identificado con Documento de Identidad Nacional
N” 08734305, según poder inscrito en la Partida N” 11477429 de la Oficina Registral de Lima
de la Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se
le denominará “EL INVERSIONISTA”,

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-EM,
se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 12 de enero de 2007 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

CLÁUSULA TERCERA: Compromisos de las partes
3.1. Compromisos del INVERSIONISTA:
Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a

partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 2'407,199.00 (Dos Millones Cuatrocientos Siete Mil
MINISTERIO DE ENERGIA Y MINAS

Ciento Noventa y Nueve y 00/100 Dólares Americanos), en un plazo de ocho (8) meses
contado a partir del mes de mayo hasta diciembre de 2007.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 166-2007-MEM/DM, publicada en el Diario Oficial El
Peruano el 20 de abril de 2007, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1, El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.

CLÁUSULA SÉTIMA: Arbitraje
Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la

ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) dias contados
MINISTERIO DE ENERGIA Y MINAS

7 dy

a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) dias
hábiles, contados desde la fecha de designación del último arbitro y se regirá por lo dispuesto
en la Ley General de Arbitraje, aprobada por Ley N* 26572 y/o las normas que la sustituyan o
modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los de 24 días del mes de mayo de dos mil siete

Cía. Minera Coiprolache S.A.
CADRIE
A RGEUOEOTA”

Gerente General
a cc ci cdas

a a di di 230 in ci cil

(soueoauy saseJ9Q ua)

L007 ap 31quIapIg e oÁeN

NOI2VYUO1dX3 N3 NOISY3ANI V1 30 NOIINMIICI 30 VAVUDONOYI

*v'S 3JHIVIOWIOD VUININ VINVANOD

IoN OXINV
ANEXO Il

iendo Diesel N” 2 (NTP 321.003.2005), Diesel
Marino | a ¡TP 321.139.2003) y Diesel N* 2 de Uso Militar
(NTP 321.135.2002); para lo cual deberán ponerlo en

conocimiento de la Dirección General de Hidrocarburos.

51562-6

Aprueban lista de bienes y servicios
cuya adquisición otorgará devolución
del IGV e IPM a favor de Compañia
Minera Coimolache S.A. durante la fase
de exploración

RESOLUCIÓN MINISTERIAL
N” 166-2007-MEM/DM

Lima, 13 de abril de 2007

CONSIDERANDO:
Que, IN" 082-2002-EF se
el de la Loy N* 27623, modificada por la
Ley N* 27662, que dispone la del Impuesto
a e Impuesto Municipal a los titulares
de la actividad minera durante la de

exploración;

Que, el inciso c) del artículo 6* del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial del Ministerio
de de Energia Minas, previa opinión favorable del Ministerio

General a las Ventas e Impuesto de Promoción ]

Que, la Compañía Minera Coimolache S.A. solicitó al
Ministerio de Energía y Minas la suscripción de un Contrato
de Inversión en Exploración, adjuntado la lista de bienes
y servicios cuya adquisición le otorgará el derecho a la
devolución del Impuesto General a las Ventas e Impuesto
de Promoción Municipal, durante la fase de exploración;

Que, el Ministerio de Economía y Finanzas mediante
Oficio N” 099-2007-EF/15.01 de fecha 2 de abril de 2007,
emitió opinión favorable a la lista de bienes y servicios
presentada por Compañía Minera Coimolache S.A.;

Con la opinión favorable de la Dirección General de

Minería des Finito de Energía y Minas;
De conformidad con lo:

M a favor de Compañía Minera Coimolache S.A.
durante la fase de Cr predictive
parte integrante de la presente Ri Mi
Regístrese, comuníquese y publíquese.
JUAN VALDIVIA ROMERO
Ministro de Energía y Minas
ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN

A LAS VENTAS E A DE
MUNICIPAL COMPAÑÍA MINERA
COIMOLACHE S.A.

PROMOCI

e] SUBPARTIDA |
NACIONAL |

[1204100000 | Sana

e Propecia para A de peón de pus [a]
[3 [302690 5000 [Protectores antrrados de mara láica

Y NORMAS LEGALES.

[5508 10.00.00 | Cascos de seguridad

LE

4_ [6401 10.00.00 Caizado con puntera metájica de protección -
s

E

5.

B20T 131000. ATT LA ]
Caron excepto de carnet o
[16 ezo 182100 damantadas excepto de cemnet ==]
1 im] 8207 1929.00 demás brocas exceplo de cermel y diamantadas Z=,
[vz] 6207 16 3000. Z
Moca A |
[14 [8207 1990.00 de úbles mierambrables.

PY 12207900000.

4100.00 Las demás maquinas de sondeo o prtoracn auopropusadas /_|
00/|Las demás máqunas de sondeo y peroracón excepto |

tetona
[ y Lerrrreadas omlalealar demas
[z2 [ero«210010 FA

0 pedoracón
f e species pra cgads nm e es. ena
[24 [s0os 3000.00 de érganos internos o para laborators de medina
ai

EIA
901 20.00.00
BOT 100000
9014 20.00.00,

BOTA BOO ÓO [Los demás
BOTS 10.00.00
BOfS 20 10.00

"excepto os óptcos, Straciógralos
Y BOIAÍOS PACA NAVAGACIÓN aÓreA O SSA (OxcOptO.

a

—

Senda paramento y seras de oogaratía caps
aléctrcos o electrónicos
[onsemdr minos TIE ARTO

9015409000

sorseo 10004

37 |sors 0900
ROTO 0000 Fares y accesorios Z

demás aparatos FeSpiralonos y máscaras anigás. veo |
Iáscars ds protwccón sn mecano 1 elemento, rana

paria vin]

radacones ópticas (UY, vaibies, IR)

Tar [soso 39.0000' Los demás instrumentos y aparatos para medica o CONTO! de tensión.

l enseas, resistencia o potencia, sn deposito regtrador

Ml. SERVICIOS

“Servicios de Operaciones de Exploración Minera. —

Jepogrificos y gecólacos. =

Geolgics y gebcnicas (ncuye petrogrcos,
fologramérrca fotografias aéreas, mecánica de rocas)

+ Serios geofisicos y geoquimeos (ncluye ensayes)

: Servicios de perloracón diamantina y de caculación reversa (roto percusiva)

> Servicios serolopográficos.

- Servicios de Interpretación MUNOSpecIra de Imagenes ya sean satettales o equipos.

eorensporados

[Ensayos de aboratoro [ansias de minerales, 5u0ÍS, Aqua, ec]

_b)_Otros Servicios Vinculados 4 las Actividades de Exploración Minera:

Servo de algamanio y alvertacón de persona aparto del Ta del Proyecto

Servo de asesora. corsuñoi, estudis lecncos especies y audios destinados
las Bchucidos de exploración minera

- Servcios de daño construcción montaje ndustia BéctIco y mecánico. |
y desarmado de maquinarias y equipo necesario para las actidades de la
exploración |

hárolgcos, restiucón |

A

MINISTERIO DE ENERGIA Y MINAS

ANEXO N? 111

COMPAÑÍA MINERA COIMOLACHE S.A.

ITEM NOMBRE DE CÓDIGO UNICO | HECTÁREAS FICHA
CONCESIÓN REGISTRAL
1 ABRIL | O303530AX01 482.39 018123
2 AZUFRE N*2-X 03002147X01 111.12 007481
3 AZUFRE N*2-XA2 0302147AX01 39.78 017030
4 COLQUIRRUMIN' 62 03002771X01 528,47 017459
5 COLQUIRRUMIN' 63 03002772X01 885.87 263003
6 MEMO 1 010272897 200 PART. 11028398 |
7 MEMO 2 010272997 200 018105
8 MEMO 6, 010047298 100 PART. 11028660
9 MUKIN? 10 010320394 100 013353
10 —[MUKIN*11 010320494 100 013354
11 [MUKIN*2 010160993 700 013349
12 —[MUKIN*8 010129794 800 013352
13 [MUKIN%1 010160893 200 103348
14 [PROVEEDORA N'*1 03000460X02 35 007208
15  [PROVEEDORAN*1-A 03002943X01 5.44 001155
16  |PROVEEDORAN'1-D 03002980X01 12.66 017460
17 [PROVEEDORA N' 1-D-A1 0302980AX01 18.92 017357
18  [PROVEEDORAN'1-F 03002945X01 0.21 PART. 20000097.
19 [PROVEEDORA N'1-F-A1 0302945AX01 14 017336
20 [PROVEEDORA N?1-k 03002958X01 0.04 284041
21 [PROVEEDORA N”1K-A-2 0302958AX01 1.03 017500
22 [PROVEEDORA N' 1K-A-3 03029588X01 36.89 018044
23  [PROVEEDORAN”2 03000408X01 300 007193
24  |[PROVEEDORAN"2-A 03002948X01 66.37 282083
25 [PROVEEDORA N' 2-8 03002949X01 117.84 282075
26 [PROVEEDORA N'2-D 03002951X01 26.85 282059
27 [PROVEEDORA N'2-H 03002954X01 0.15 001131
28 [PROVEEDORA N”2H-A2 0302954AX01 1.79 018080
29 [PROVEEDORA N'2H-A3 0302954BX01 9.29 018081
30 [PROVEEDORA N'3 03000462X01 1000 191047
We 31 [TANTA HUATAYN? 15 03003704X01 625 009172
32 [TANTA HUATAYN'1 03003647X01 0.39 009207
33 [TANTA HUATAY N' 10 03003599X01 1000 009170
34 [TANTA HUATAY N” 11 03003700X01 1000 009171
[35 | TANTA HUATAY N' 13 03003702X01 259.9 009210
36 [TANTA HUATAYN' 14 03003703X01 1000 009191
37 [TANTA HUATAYN” 16 03003705X01 1000 009202
38 [TANTA HUATAY N' 2-A2 0303648AX01 1.72 018082
39 [TANTA HUATAYN'4 03003650X01 1000 1009211
40 [TANTA HUATAYN?5 03003651X01 375 009200
41 [TANTA HUATAYN”7, 03003696X01 1000 009166
42 [TANTA HUATAYN*8 03003697X01 1000 009167
43 [TANTA HUATAYN'9 03003698X01 1000 009168
44 — [TANTAHUATAY N*2 03003648X01 397.96 009208
45  [|TANTAHUATAYN'6-A 0303695AX01 35.76 017458
46 [TANTAHUATAYN'1-A 0303647AX01 4.92 018083
47  [|TANTAHUATAY N* 12 03003701X01 875 009209
48  |TANTAHUATAYN' 18 03003752X01 | 074 009241
49  [|TANTAHUATAY N*23 0102696694 900 018063
[50 | TANTAHUATAY N” 24 01033679: 800 PART. 11028983
51  [TANTAHUATAY N* 25 010336894 400 0017475
52  [TANTAHUATAYN' 26 010336994 200 012284
53  [TANTAHUATAYN' 28 010337194 100 012281
54  [TANTAHUATAY N' 3 03003649X01 685.82 009169
55  [TANTAHUATAYN'6 03003695X01 55.67 009165
56 [VIRGEN DE GUADALUPE 03002202X01 4 007111

